Defendants presented no evidence that they sought a certificate of eviction from the Division of Housing and Community Renewal before unilaterally deciding to demolish the building that housed plaintiffs rent-regulated apartment (see Administrative Code of City of NY § 26-408 [b]; Sohn v Calderon, 78 NY2d 755, 764-765 [1991]). Moreover, plaintiffs evidence of defendants’ harassment raised factual issues as to the alleged necessity of the demolition.
Since, as a rent-controlled tenant seeking restoration to her apartment pursuant to Administrative Code § 26-408, plaintiff has asserted a possessory right affecting real property, her notice of pendency was properly filed (see CPLR 6501; 220 E. 56th St. Corp. v Excelsior Sav. Bank, 253 App Div 345 [1938]; Lafayette Forwarding Co., Inc. v Rothbart Garage Operators, Inc., 205 App Div 247, 249-250 [1923]). Concur—Tom, J.P., Andrias, Nardelli and Sweeny, JJ.